 Case 6:20-cv-00493-JDK-JDL Document 12 Filed 01/19/21 Page 1 of 5 PageID #: 44




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
PATRICK BERNARD SMITH,                      §
#896428                                     §
                                            §
v.                                          §    Case No. 6:20-cv-493-JDK-JDL
                                            §
DIRECTOR, TDCJ-CID                          §
                                            §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Patrick Bernard Smith, an inmate confined at the Powledge Unit of

 the Texas Department of Criminal Justice, filed this federal petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254 challenging a prison disciplinary case.

 The action was referred to United States Magistrate Judge John D. Love pursuant to

 28 U.S.C. § 636.

       On October 6, 2020, the Magistrate Judge issued a Report and

 Recommendation recommending that the Court deny the petition and dismiss the

 case with prejudice because Petitioner had not shown a protected liberty interest at

 stake. Docket No. 5 at 4. The Report further recommended that a certificate of

 appealability be denied sua sponte. Id. at 5. Petitioner timely objected. Docket No. 6.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en


                                           1
Case 6:20-cv-00493-JDK-JDL Document 12 Filed 01/19/21 Page 2 of 5 PageID #: 45




banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      In his objections, Petitioner argues that: (1) he has a liberty interest in his loss

of good time because he is eligible for parole; (2) his due process rights were violated

when the charging officer testified that she did not witness the fight at issue in his

disciplinary case; (3) his constitutional rights were violated because he was not

allowed to cross-examine witnesses at his hearing; (4) the procedure of his hearing

violated the TDCJ-CID disciplinary rules; (5) the charging officer testified that her

information came from an informant; (6) this loss of good time could be held against

him when he comes up for parole, and (7) his punishment of cell restriction was

actually administrative segregation. Docket No. 6.

      As an initial matter, it appears that Petitioner confuses mandatory supervision

and parole. In the Report, the Magistrate Judge stated that Petitioner is not eligible

for release on mandatory supervision because he is serving a life sentence for capital

murder. Docket No. 5 at 1. Petitioner objects to this statement and argues that he

is eligible for parole. Docket No. 6 at 1.

      “In Texas, there are two general ways in which an inmate may become eligible

for early release. First, an inmate may become eligible for parole; second, he may

become eligible for mandatory supervised release.” Teague v. Quarterman, 482 F.3d

769, 774 (5th Cir. 2007).      The Texas Government Code defines parole as “the

discretionary and conditional release of an eligible inmate sentenced to the

institutional division so that the inmate may serve the remainder of the inmate’s




                                             2
Case 6:20-cv-00493-JDK-JDL Document 12 Filed 01/19/21 Page 3 of 5 PageID #: 46




sentence under the supervision of the pardons and paroles division.”            Tex. Gov’t

Code § 508.001(6). Mandatory supervision is defined as “the release of an eligible

inmate sentenced to the institutional division so that the inmate may serve the

remainder of the inmate’s sentence not on parole but under the supervision of the

pardons and paroles division.” Tex. Gov’t Code § 508.001(5).

       The distinction between the two types of release matters here. The Fifth

Circuit has held that there is no protected liberty interest in previously earned good-

time credits when an inmate is not eligible for mandatory supervision. See Stewart

v. Crain, 308 F. App’x 748, 750 (5th Cir. 2009) (unpublished). Under Texas law, a

defendant convicted of murder is ineligible for mandatory supervision. See Tex. Gov’t

Code § 508.149(a)(2) (defendants convicted of murder are ineligible for mandatory

supervision); see also Antone v. Preschel, 347 F. App’x 45, 46 (5th Cir. 2009)

(unpublished) (“Because Antone’s murder conviction disqualifies him from release on

mandatory supervision, see Tex. Gov’t Code § 508.149(a)(2), the district court did not

err in finding that Antone failed to state a due process claim with respect to the loss

of good time credits.”).

       Here, while Petitioner is correct that he is eligible for parole, he is not eligible

for mandatory supervision because he is serving a life sentence for capital murder.

Petitioner’s first six objections are based on the premise that he had a liberty interest

at stake. Because he is not eligible for mandatory supervision, he has no liberty

interest in his previously earned good-time credits. Accordingly, these objections are

OVERRULED. See Sandin v. Conner, 515 U.S. 472, 487 (1995) (holding that absent




                                            3
Case 6:20-cv-00493-JDK-JDL Document 12 Filed 01/19/21 Page 4 of 5 PageID #: 47




atypical punishment, a prisoner does not have a basis for a federal lawsuit concerning

a disciplinary action).

      The Court understands Petitioner’s final objection as arguing that the

Magistrate Judge erred by stating that Petitioner was never confined to

administrative segregation. Petitioner argues that his punishment of cell restriction

was in fact administrative segregation and thus his constitutional rights were

violated. Docket No. 6 at 4. Even assuming that his punishment could be defined as

administrative segregation, to the extent that Petitioner argues it was an atypical,

significant hardship and violated his constitutional rights, the Court notes that this

claim is without merit. Federal courts have found that “[c]ases where segregated

confinement is sufficiently ‘atypical’ to implicate a due process liberty interest involve

circumstances much harsher” than those presented by Petitioner here.                  See

Hernandez v. Velasquez, 522 F.3d 556, 563 (5th Cir. 2008). Accordingly, Petitioner’s

final objection is OVERRULED.

      Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit.           The Court therefore

OVERRULES Petitioner’s objections (Docket No. 6) and ADOPTS the Report and

Recommendation of the Magistrate Judge (Docket No. 5) as the opinion of the District

Court. Petitioner’s petition for habeas corpus is hereby DISMISSED with prejudice.

A certificate of appealability is DENIED.




                                            4
Case 6:20-cv-00493-JDK-JDL Document 12 Filed 01/19/21 Page 5 of 5 PageID #: 48



       So ORDERED and SIGNED this 19th day of January, 2021.



                                       ___________________________________
                                       JEREMY D. KERNODLE
                                       UNITED STATES DISTRICT JUDGE




                                      5
